            Case 1:21-cv-03006-CM Document 2 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
DONALD GRAVES,                                                 :
                                                               :
                                             Plaintiff,        :
                                                               :   MEMORANDUM & ORDER
                           -against-                           :
                                                               :   21-cv-1787 (ENV)
THE UNITED STATES GOVERNMENT;                                  :
BELLEVUE HOSPITAL MENTAL HEALTH                                :
UNIT 11N; RIKERS ISLAND A.M.K.C. C.R.V.C.; :
ATTICA MAXIMUM STATE PRISON; SING                              :
SING MAXIMUM STATE PRISON                                      :
                                                               :
                                             Defendants. :
-------------------------------------------------------------- x

VITALIANO, D.J.

        On March 29, 2021, plaintiff Donald Graves, currently detained at the George R. Vierno

Center on Rikers Island, filed the instant pro se complaint alleging violations of his

constitutional rights. While Graves’s complaint is hardly a model of clarity, he alleges that he

was forcibly medicated while detained at the Mid-Hudson Forensic Psychiatric Center

(“MHFPC”), located in New Hampton, New York.

        Under 28 U.S.C. § 1391, a civil rights action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim occurred, or a
        substantial part of the property that is the subject of the action is situated; or (3) if
        there is no district in which an action may otherwise be brought as provided in
        this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).



                                                         1
           Case 1:21-cv-03006-CM Document 2 Filed 04/06/21 Page 2 of 2




        Graves is asserting constitutional challenges to the treatment he was given while detained

at MHFPC, located in New Hampton, New York, in Orange County. Because Graves does not

allege that any of the defendants reside in this judicial district or that a substantial part of the

events or omissions underlying his claim arose in this judicial district, venue does not appear to

be proper in this Court under § 1391(b)(1) or (2). Accordingly, transfer of this action is

appropriate. See 28 U.S.C. § 1404(a).

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Southern District of New York. 28 U.S.C. §§ 1391(b); 1404(a). The Court notes that

plaintiff failed to pay the filing fee or request to proceed in forma pauperis, which are matters

reserved for the transferee court. The provision of Rule 83.1 of the Local Rules of the Eastern

District of New York which requires a seven-day delay before effectuating a transfer is waived.

        So Ordered.

Dated: Brooklyn, New York
       April 1, 2021
                                                               /s/ Eric N. Vitaliano
                                                               ERIC N. VITALIANO
                                                               United States District Judge




                                                    2
